MEMORANDUM **
Susan Martin appeals the restitution order imposed following her guilty plea conviction for wire fraud, in violation of 18 U.S.C. § 1343, forging endorsements on Treasury Checks or Bonds, in violation of 18 U.S.C. § 510, and attempting to evade of defeat tax, in violation of 26 U.S.C. § 510.
Martin contends that the district court violated her Sixth Amendment rights in ordering restitution because the assignment of the restitution amount far exceeded what she admitted to or which was proven beyond a reasonable doubt at the change of plea hearing. This contention is foreclosed by United States v. Bussell, 414 F.3d 1048, 1060 (9th Cir.2005) (holding that district court orders of restitution are unaffected by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.